Citation Nr: 9901843	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-12 078	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Whether an appeal of a January 12, 1983, rating decision was 
initiated by a timely filed Notice of Disagreement.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1980.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which found that the veteran had not filed a timely appeal to 
the rating decision of January 12, 1983.  Since that 
determination, the veteran has moved and the RO in Fort 
Harrison, Montana, is now the agency of original 
jurisdiction.

A Travel Board hearing was scheduled for July 1998, but the 
veteran failed to appear.  Therefore, the veteran's hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  In a rating decision dated January 12, 1983, the RO 
reduced the veterans combined disability rating from 100 
percent to 50 percent.

2.  The veterans Notice of Disagreement was received on 
February 23, 1983.

3.  No Statement of the Case was ever issued in response to 
the veterans Notice of Disagreement.


CONCLUSION OF LAW

The veteran filed a timely Notice of Disagreement to the 
rating decision of January 12, 1983.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In a May 1981 rating decision, the veteran was 
granted service connection for complete right peroneal nerve 
palsy, extensive degloving and crush injury to the right 
lower leg with right ankle fracture; left foot laceration and 
soft tissue crush injury and left great toe fracture with 
ankylosis of the proximal interphalangeal joint.  Further, 
the RO noted that the findings in the evaluation done for 
Medical Board purposes while in service revealed that the 
veterans disabilities were very severe.  Based upon these 
findings, a 100 percent prestabilization rating was assigned 
for one year, effective November 19, 1980.

The record shows that several attempts were made to schedule 
the veteran for a VA examination, but the veteran failed to 
appear.  A VA general medical examination was eventually 
conducted in October 1982.  Based on the findings of this 
examination, the RO assigned separate ratings for the 
residuals of the service-connected injuries to the veterans 
lower extremities in the rating decision of January 12, 1983.  
As a result, the RO reduced the veterans combined disability 
rating to 50 percent as of April 1, 1983.  The veteran was 
informed of this decision by correspondence dated January 26, 
1983, as well as his right to appeal this decision to the 
Board.

The veterans Notice of Disagreement was received on February 
23, 1983.  He stated that he disagreed with the decision to 
reduce his rating as his service-connected injury was still 
quite severe and disabling.  Also, he stated that medical 
proof of the degree of his disability would soon be forwarded 
to the RO.

No Statement of the Case was ever issued in response to the 
above Notice of Disagreement.

On March 22, 1983, the RO sent the veteran correspondence 
requesting that he furnish medical evidence so that further 
action could be taken on the claim for compensation.  
Moreover, the RO stated that the evidence should be submitted 
as soon as possible, preferably within 30 days.  In any 
event, the evidence needed to be submitted within on year 
from the date of the letter, otherwise, benefits, if 
entitlement was established, would not be paid prior to the 
date of its receipt.  No response to this letter appears in 
the record.  

The record shows that the veteran underwent several 
subsequent examinations and evaluations of his service-
connected disabilities of the lower extremities.  In fact, 
the condition was reduced to 40 percent in an October 1984 
rating decision.

In November 1996, correspondence was submitted on the 
veterans behalf by a member of the United States House of 
Representatives.  Enclosed was a statement written by the 
veteran wherein he reported, among other things, that he had 
his benefits drastically cut in 1983 and have been fighting 
a losing battle for almost 14 years to get them restored.  
A follow-up letter was received from the same member of the 
House of Representatives in December 1996 specifically 
addressing the veterans concern that his overall disability 
rating was reduced from 100 percent.

In January 1997, the RO responded to the above correspondence 
by noting the fact that the rating decision of January 12, 
1983, initiated the reduction of the veterans combined 
rating.  The RO reported that the veteran had one year from 
the notification letter of January 26, 1983, to file a Notice 
of Disagreement before the decision became final.  However, 
the RO reported that the veteran had allowed the time 
limitation to elapse, because he did not pursue the 
disagreement process within the prescribed period.

Following the above correspondence, the RO received 
additional correspondence from the member of the House of 
Representatives in February 1997.  Enclosed was a copy of the 
veterans Notice of Disagreement that had been received 
February 23, 1983.  Therefore, it was contended that the 
veteran did pursue his appellate rights.  

The RO treated the February 1997 correspondence as a Notice 
of Disagreement on the issue of timeliness of appeal, and a 
Statement of the Case was promulgated later that same month.  
As part of its rationale for finding that the veteran had not 
filed a timely appeal to the rating decision of January 12, 
1983, the RO noted that no response was received from the 
veteran to the letter of March 22, 1983.  Consequently, the 
proposed reduction became effective April 1, 1983, and the 
rating decision became final January 26, 1984.

The veterans Substantive Appeal on the timeliness issue was 
received in March 1997.  He contended that his condition 
never improved, and has, in fact, continued to deteriorate.  
Therefore, he asserted that his combined disability rating 
should be restored to 100 percent.

Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimants satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.  Once a Statement of the Case is issued, 
the claimant must then file a Substantive Appeal within 60 
days from the date the Statement of the Case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

Analysis.  In the instant case, the veterans Notice of 
Disagreement was received February 23, 1983, which was well 
within the period prescribed by law.  See 38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302.  Consequently, the RO was 
required by law to furnish the veteran a Statement of the 
Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 
19.30; see also 38 C.F.R. § 19.112-19.115 (1982); 38 C.F.R. 
§ 19.117-19.120 (1983).  A review of the evidence on file 
shows that no Statement of the Case has ever been issued to 
the veteran on the underlying issue of whether the reduction 
of VA benefits was proper under the circumstances.  
Therefore, the veterans time period in which to perfect an 
appeal to the rating decision of January 12, 1983, has never 
expired and remains open until he is furnished a Statement of 
the Case.


ORDER

Inasmuch as the Board has held that a timely Notice of 
Disagreement was filed to the rating decision of January 12, 
1983, the benefit sought on appeal is granted.


REMAND

Due to the procedural problem (timeliness of the Notice of 
Disagreement) which has been discussed and resolved above, 
the substance of the appellant's underlying claim was not 
developed for appeal to the Board.  This issue must therefore 
be remanded to the RO for appropriate procedural compliance, 
including the issuance of a Statement of the Case.  38 
U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.26, 19.29, and 19.30.  
Once the RO issues a Statement of the Case regarding the 
underlying issue, the veteran will be able to obtain 
appellate review by filing a VA Form 9 (substantive appeal) 
or its equivalent with the RO.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran, 
and afford him the opportunity to present 
any additional evidence he believes is 
pertinent to the underlying issue of 
whether the January 12, 1983, reduction 
of benefits was justified under the 
circumstances.  A reasonable period for a 
response should be provided to the 
veteran.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veterans claim 
and, if the denial status of his claim is 
continued, furnish the veteran with a 
Statement of the Case which includes a 
summary of the applicable law and 
regulations, with appropriate citations, 
and a discussion of how such law and 
regulations affected the underlying issue 
of whether the reduction in VA benefits 
was proper under the circumstances.  The 
veteran should also be informed that he 
has sixty (60) days from the date the 
Statement of the Case is issued in which 
to perfect his appeal by the filing of a 
VA Form 9 or its equivalent.

Thereafter, if the veteran perfects his appeal to the 
underlying issue, the case should be returned to the Board, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
